Exhibit 10.2.1

NSTAR

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Amended and Restated Effective January 1, 2008)

INTRODUCTION

The NSTAR Supplemental Executive Retirement Plan (the “Plan”) is maintained by
NSTAR (the “Company”) for the benefit of certain key executive employees of
NSTAR and its affiliates through supplemental retirement payments. The Plan
consists of two parts: Part A, which is the NSTAR 409A Supplemental Executive
Retirement Plan (the “409A Plan”), and Part B, which is the NSTAR Supplemental
Executive Retirement Plan as restated effective August 25, 1999 and as in effect
on October 3, 2004 (the “Grandfathered Plan”). The benefits payable under the
Plan shall consist of the accrued benefits calculated in accordance with the
terms of the 409A Plan, together with and in addition to the accrued benefits,
calculated as of December 31, 2004, in accordance with the terms of the
Grandfathered Plan. The effective date of this restated Plan is January 1, 2008.

The 409A Plan is intended to comply with the requirements of section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and guidance issued
thereunder and shall be interpreted and administered in a manner consistent with
such requirements. For the avoidance of doubt, the terms of the 409A Plan shall
apply to benefits accrued on or after January 1, 2005 and benefits accrued but
not vested as of December 31, 2004 under the Grandfathered Plan. The terms of
the 409A Plan are set forth as Part A.



--------------------------------------------------------------------------------

All benefits accrued and vested as of December 31, 2004 (the “Grandfathered
Benefit Amount”) shall be grandfathered for purposes of Code section 409A and
shall be governed by the NSTAR Supplemental Executive Retirement Plan as it was
in effect on October 3, 2004. The Grandfathered Plan is frozen as of
December 31, 2004. No additional benefit shall accrue under the Grandfathered
Plan after December 31, 2004 and no individual not a Participant as of
December 31, 2004 shall thereafter become a Participant in the Grandfathered
Plan. The Grandfathered Plan has not been amended or modified in any way since
October 3, 2004, and a copy of the Grandfathered Plan as it was in effect on
October 3, 2004 is attached as Part B. Also attached is an Appendix to the
Grandfathered Plan (Part B) which memorializes the methodology for calculating,
in accordance with applicable provisions of the Grandfathered Plan, the
Grandfathered Benefit Amount credited to each Participant under the
Grandfathered Plan.

 

2



--------------------------------------------------------------------------------

PART A

NSTAR 409A SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------

SECTION 1. ADMINISTRATION

The Executive Personnel Committee (the “EPC”) and the Retirement Committee (the
“RC”), each as defined in the NSTAR Pension Plan, will be responsible under the
409A Plan for carrying out their respective administrative and other duties as
set forth in the 409A Plan. In addition, the EPC has the full discretionary
power and authority to interpret the 409A Plan, settle all disputes which may
arise in connection with the 409A Plan, and establish any claims procedures
required by the Employee Retirement Income Security Act of 1974, as amended from
time to time (“ERISA”). The decisions, interpretations and determinations made
by the EPC or the RC relating to the 409A Plan will be final and conclusive on
all persons.

The Company agrees to indemnify and to defend to the fullest possible extent
permitted by law any member of the EPC and the RC (including any person who
formerly served as a member of the EPC or the RC) against all liabilities,
damages, costs and expenses (including attorneys’ fees and amounts paid in
settlement of any claims approved by the Company) occasioned by any act or
omission to act in connection with the 409A Plan.

SECTION 2. PARTICIPANTS

Participants in the 409A Plan will be those key executive employees of the
Company and its affiliates selected from time to time by the EPC to participate
in Plan benefits.

 

4



--------------------------------------------------------------------------------

SECTION 3. BENEFITS

(a) Full Benefit. Each Participant who attains his or her Full Benefit Age (as
hereinafter defined) while an employee of the Company or its affiliates and who
thereafter has a Separation from Service will receive a benefit calculated as of
the first day of the month following such Separation from Service, expressed as
an annual single life annuity benefit, equal to the excess (if any) of (A) over
(B), minus (C), where:

(A) is the excess of (i) 60% of his or her Highest Average Total Compensation (
as hereinafter defined), over (ii) 50% of the Participant’s Primary Social
Security Benefit (as hereinafter defined), which excess is then multiplied by a
fraction the numerator of which is his or her Full Years of Continuous Service
(as hereinafter defined) at the time of his or her Separation from Service
(which in no event shall exceed 20) and the denominator of which is 20;

(B) is the sum of the annual single life annuity benefits which the Participant
would be entitled to receive as of the first day of the month following such
Separation from Service from the NSTAR Pension Plan (as from time to time
amended) and the NSTAR Excess Benefit Plan (as from time to time amended) (the
“Excess Plan”), irrespective of the actual time and form of payment of the
benefits from such Plans; and

(C) is the annual single life annuity benefit, if any, which the Participant
would be entitled to receive as of the first day of the month following such
Separation from Service from the Grandfathered Plan, irrespective of the actual
time and form of payment of the Grandfathered Benefit Amount.

 

5



--------------------------------------------------------------------------------

(b) Reduced Benefit. Each Participant who attains age 55 while an employee of
the Company or its affiliates, who completes five Full Years of Continuous
Service and who thereafter has a Separation from Service prior to his Full
Benefit Age will receive a reduced benefit expressed as an annual single life
annuity benefit calculated as of the first day of the month following such
Separation from Service, in the same manner as described in Section 3(a) above
for a full benefit, except that for purposes of Section 3(a), the amount in
(A) above shall be reduced by a percentage equal to .41666% multiplied by the
aggregate number of months between the Participant’s Separation from Service and
his or her Full Benefit Age. A Participant who has not attained age 55 or who
has not completed five Full Years of Continuous Service, but who has entered
into a change in control agreement with the Company and whose age plus the
number of any additional years of service credited to him under said change in
control agreement for purposes of the 409A Plan is 50 or more, will be
considered to have an accrued benefit under the 409A Plan for purposes of said
change in control agreement, based upon his or her number of Full Years of
Continuous Service and calculated and reduced as of his or her Separation from
Service in the same manner as described in the preceding provisions of this
Section 3(b).

(c) Form of Benefits.

 

  (i) Participants in the Excess Plan. With respect to any individual who is a
Participant in the Excess Plan, the annual benefit, expressed as a single life
annuity, payable to such Participant under Section 3(a) or 3(b) above will be
paid in the same form of payment as is elected by the Participant pursuant to
the Excess Plan and, with respect to a Participant who elects an optional form
of annuity, determined pursuant to the Excess Plan.

 

6



--------------------------------------------------------------------------------

  (ii) Participants Not in the Excess Plan. With respect to any individual who
is not a Participant in the Excess Plan, the annual benefit, expressed as a
single life annuity, payable to such Participant under Section 3(a) or (b) above
will be paid as a Single Sum.

(d) Timing of Payment.

 

  (i) Participants in the Excess Plan. With respect to any individual who is a
Participant in the Excess Plan, the benefit payable under 3(a) or 3(b) above
shall be paid at the same time as the benefit under the Excess Plan.

 

  (ii) Participants Not in the Excess Plan. With respect to any individual who
is not a Participant in the Excess Plan, the benefit payable under Section 3(a)
or (b) above will be paid on the first day of the seventh calendar month after
the date of the Participant’s Separation from Service.

 

  (iii) Adjustment for Delayed Payment. The benefit described in Section 3(a) or
(b) above is calculated as of the first day of the month following Separation
from Service. The Single Sum form of payment shall be increased with interest to
the delayed payment date. For forms of payment other than Single Sum, the missed
monthly payments shall be accumulated with interest and paid in a single sum at
the payment date. For all purposes, interest is determined using the interest
rate defined by the RC for use in determining the actuarial equivalent lump sum
value.

 

7



--------------------------------------------------------------------------------

(e) Benefit Definitions. For purposes of the 409A Plan, the following terms have
the following meanings:

(1) Highest Average Total Compensation means the average of the Participant’s
Total Compensation (as hereinafter defined) for the 36 consecutive months in
which the Participant had the highest Total Compensation.

(2) Single Sum means a single payment amount determined pursuant to Section 3(a)
or (b) above (as applicable) but using the actuarial equivalent lump sum value
of each of the amounts described in Section 3(a)(A), (B) and (C), as set forth
in Appendix A.

(3) Full Benefit Age means, for each Participant, age 62 or such other age as
the EPC has determined in writing with respect to that Participant.

(4) Primary Social Security Benefit means the “Primary Social Security Benefit,”
as defined under the NSTAR Pension Plan (as from time to time amended), as
determined by the RC.

(5) Total Compensation means, for any calendar month, the Participant’s base
compensation and annual bonus payments paid to the Participant during such
calendar month by the Company or its affiliate, plus any amounts that would have
been paid to the Participant during the calendar month by the Company or its
affiliate as base compensation or annual bonus but for a salary reduction
agreement in effect during such month under the NSTAR Deferred Compensation
Plan, as from time to time amended, or pursuant to Sections 125 or 401(k) of the
Code.

 

8



--------------------------------------------------------------------------------

(6) Spousal Joint and Survivor Annuity means, for purposes of determining death
benefits under Section 4, an annuity of actuarial equivalent value to a single
life annuity (as determined by the RC with reference to such actuarial factors
as it shall select from time to time), under which the Participant receives a
reduced benefit during his or her lifetime, and following the Participant’s
death, 50% of such reduced benefit is paid for the life of the person who was
the Participant’s spouse on the date benefits commenced to the Participant.

(7) Full Years of Continuous Service means, for each Participant, the
Participant’s number of full years of continuous service with the Company and
its affiliates, beginning with the date on which the individual becomes a
Participant in the Plan, credited to the Participant for purposes of the Plan by
the EPC, plus such other periods, if any, as the EPC shall determine.

(8) Separation from Service means separation from service with the Company and
its affiliates within the meaning of Treasury Regulation §1.409A-1(h). A
Participant on medical leave for a period of more than twenty nine (29) months
shall be deemed to have a Separation from Service on the day following the end
of the 29th month of medical leave. For purposes of this paragraph, a medical
leave is a leave of absence due to a medically determined physical or mental
impairment that can be expected to result in death or to last for a continuous
period of at least six months, where such impairment causes the employee to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment.

 

9



--------------------------------------------------------------------------------

SECTION 4. DEATH BENEFIT

(a) Amount of Pre-Retirement Death Benefits. In the case of a Participant who
dies after attaining age 55 and completing five Full Years of Continuous
Service, but prior to his or her Separation from Service, his or her surviving
spouse, if any, will be entitled to receive an amount equal to the benefit such
spouse would have received if the Participant had a Separation from Service
immediately prior to his or her death and commenced receiving his or her benefit
under the 409A Plan on the first day of the following month under the 50%
Spousal Joint and Survivor Annuity form. If the death benefit is payable as a
Single Sum under Section 4(b) below, the amount of the Single Sum shall be the
actuarial equivalent of the survivor benefit under the 50% Spousal Joint and
Survivor Annuity determined using the interest and mortality assumptions
selected by the RC and as in effect on the date of the Participant’s death. No
death benefit is payable if the Participant is not married upon the date of his
or her death.

 

10



--------------------------------------------------------------------------------

(b) Timing and Form of Pre-Retirement Death Benefits. With respect to any
Participant who is also a Participant in the Excess Plan, benefits under
Section 4(a) will be paid at the same time and in the same form as the death
benefit under the Excess Plan. With respect to any Participant who is not a
Participant in the Excess Plan, benefits payable under Section 4(a) shall be
paid in a Single Sum as soon as reasonably practicable after the Participant’s
death, but in all events within 90 days after the Participant’s death. For the
avoidance of doubt, if such 90 day period ends in the taxable year following the
taxable year in which the Participant’s death occurs, neither the Participant
nor any beneficiary shall have the right to designate the taxable year in which
the benefits will be distributed.

(c) Post-Retirement Death Benefits. If a Participant dies after his or her
Separation from Service but before benefits commence under Section 3 above, his
or her beneficiary will be entitled to receive the benefit (if any) that such
beneficiary would have received if the Participant had commenced receiving
benefits under the 409A Plan immediately prior to his or her death in the form
provided under Section 3(c) above; provided, however, that if the Participant
elected to receive a Single Sum (or was required to receive a Single Sum
pursuant to Section 3(c)(ii) above) then the beneficiary shall receive the
Single Sum that would otherwise have been payable to the Participant, on the
date that the Participant would have received such payment under Section 3(d).
For the avoidance of doubt, no benefits will be payable pursuant to this
Section 4(c) if the form of payment under Section 3(c) was a straight life
annuity.

(d) Beneficiary. For purposes of this Section 4, “beneficiary” shall mean the
beneficiary designated by the Participant under the NSTAR Pension Plan or, if
none, the Participant’s spouse, or if none, the Participant’s estate.

 

11



--------------------------------------------------------------------------------

SECTION 5. NO PLAN ASSETS

Except as herein provided, the Company and its affiliates shall not be required
to set aside or segregate any assets of any kind to meet its obligations
hereunder and all benefits payable under the 409A Plan will be paid from the
general assets of the Company and its affiliates. The Company or any of its
affiliates may, however, establish one or more “grantor trusts” of which the
Company or its affiliate is treated as the owner under Subpart E, Part I,
Subchapter J, Chapter 1, Subtitle A of the Code (a “grantor trust”) and may
deposit funds with the trustee of such grantor trust to facilitate the payment
of benefits under the 409A Plan. In the event the Company or any of its
affiliates establishes such a grantor trust or trusts with respect to the 409A
Plan and at the time of a Change of Control (as defined in Appendix A attached
hereto), any such trust (i) has not been terminated or revoked, and (ii) is not
“fully funded” (as determined in its sole discretion by a majority of the
individuals who were members of the EPC immediately prior to such Change of
Control), the Company or its affiliate shall within ten days of such Change of
Control deposit in such grantor trust or trusts assets sufficient to cause the
trust or trusts to be “fully funded” as of the date of the deposit (as
determined in its sole discretion by a majority of the individuals who were
members of the EPC immediately prior to such Change of Control).

SECTION 6. PARTICIPANT’S RIGHTS; NO ASSIGNMENT

A Participant’s or beneficiary’s rights to benefits under the 409A Plan shall be
no greater than the rights of a general, unsecured creditor of the Company or
its affiliates, and shall not be assignable or subject to alienation,
anticipation, garnishment, attachment, or any other legal process by his
creditors.

 

12



--------------------------------------------------------------------------------

SECTION 7. NO CONTRACT OF EMPLOYMENT

The 409A Plan shall not be deemed to constitute a contract of employment between
the Company or its affiliates and any Participant, or to be consideration for
the employment of any Participant, and nothing in this 409A Plan shall give any
Participant any right to be employed or to continue employment by the Company or
its affiliates.

SECTION 8. APPLICATION OF ERISA

The 409A Plan is intended to be “a plan which is unfunded and is maintained by
an employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and shall be administered
in a manner consistent with that intent.

SECTION 9. AMENDMENT OR TERMINATION

This 409A Plan may be amended or terminated at any time and in any respect by
the Company or the EPC; provided, however, that the 409A Plan shall only be
terminated to the extent, and in the manner, permitted by Code section 409A. No
amendment or termination shall reduce or otherwise adversely affect the rights
of any Participant or his or her beneficiary to benefits accrued

 

13



--------------------------------------------------------------------------------

under the 409A Plan immediately prior to such amendment or termination without
his or her prior written consent; and no amendment or termination following a
Change of Control shall eliminate or reduce the Company’s or its affiliates’
obligations to deposit assets in the grantor trust or trusts as described in
Section 5. Furthermore, following a Change of Control, this Section 9 may not be
amended.

SECTION 10. GOVERNING LAW

The 409A Plan shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, to the extent such laws are not preempted by
ERISA.

 

14



--------------------------------------------------------------------------------

APPENDIX A

 

1. “Change Of Control”

For the purposes of this 409A Plan, a “Change of Control” shall mean:

 

  a. The acquisition by any Person (or more than one Person acting as a group)
of ultimate beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of (i) more than 50% of the then outstanding common
shares (or shares of common stock) of the Parent (the “Outstanding Parent Common
Shares”) or (ii) 30% or more of the combined voting power of the then
outstanding voting securities of the Parent entitled to vote generally in the
election of trustees (or directors) (the “Outstanding Parent Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Parent, (ii) any acquisition by the Parent or an
affiliate of the Parent, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Parent, the Company or any
affiliates of the Parent or (iv) any acquisition by any Person pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (c) of
this Appendix A; or

 

  b.

Individuals who, as of the date hereof, constitute the Board of Trustees of the
Parent (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such board; provided, however, that any individual becoming a
trustee (or director) subsequent to the date hereof whose election, or
nomination for election by the Parent’s shareholders, was

 

A-1



--------------------------------------------------------------------------------

 

approved by a vote of at least a majority of the trustees (or directors) then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of trustees
(or directors) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than such board; or

 

  c.

Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Parent (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Parent Common Shares and
Outstanding Parent Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, immediately following such
Business Combination 50% or more of, respectively, the then outstanding common
shares (or shares of common stock) and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
trustees (or directors), as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Parent or all or substantially all of the Parent’s
assets either directly or through one or more subsidiaries) in substantially the

 

A-2



--------------------------------------------------------------------------------

 

same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Parent Common Shares and Outstanding Parent
Voting Securities, as the case may be, (ii) no Person (excluding any entity
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Parent or the Company or such entity resulting from such
Business Combination) ultimately beneficially owns, directly or indirectly, more
than 50% of, respectively, the then outstanding common shares or shares of
common stock of the entity resulting from such Business Combination or 30% or
more of the combined voting power of the then outstanding voting securities of
such entity except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of trustees (or board of directors) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Trustees of the Parent,
providing for such Business Combination; or

 

  d. Approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent.

For purposes of this Appendix A, the term “Parent” shall mean NSTAR, or, if any
entity shall own, directly or indirectly through one or more subsidiaries, more
than 50% of the outstanding common shares of NSTAR, such entity, and (ii) the
term “Person” shall mean any individual, corporation, partnership, company,
limited liability company, trust or other entity, which term shall include a
“group” within the meaning of Section 13(d) of the Securities Act of 1934, as
amended.

 

A-3



--------------------------------------------------------------------------------

2. “Single Sum”

For purposes of calculating the Single Sum Payment upon Separation from Service
under this 409A Plan,

 

  •  

The actuarial equivalent value of the benefit described in Section 3(a)(A) shall
be determined using the interest and mortality assumptions selected by the RC
and as in effect on the date of the Participant’s Separation from Service.

 

  •  

The actuarial equivalent value of the benefit described in Section 3(a)(B) shall
be the lump sum benefit to which the participant would be entitled under the
NSTAR Pension Plan and the Excess Plan, calculated as of the first day of the
month after the Participant’s Separation from Service.

 

  •  

The actuarial equivalent value of the benefit described in Section 3(a)(C) shall
be the lump sum benefit to which the participant would be entitled pursuant to
the Grandfathered Plan.

 

A-4



--------------------------------------------------------------------------------

PART B

NSTAR SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

as in effect on October 3, 2004



--------------------------------------------------------------------------------

APPENDIX B

The Grandfathered Benefit Amount shall be determined in accordance with the
terms of the Grandfathered Plan as in effect on October 3, 2004. This Appendix B
is intended to memorialize the methodology for calculating the Grandfathered
Benefit Amount. Subject to the foregoing, the Grandfathered Benefit Amount shall
be calculated as follows, with reference to the following Table I:

 

1. 409A Grandfathered Annuity (annual amount): greater of (i) and (ii) defined
below.

 

  (i) The excess, if any, of (a) over (b):

 

  (a) the amount in Table I Column 1 adjusted for early retirement for a benefit
commencing 12/31/04

 

  (b) the sum of the amounts in Table I Columns 4 and 5, and the amount in Table
I Column 6 adjusted for early retirement for a benefit commencing 12/31/04.

 

  (ii) The excess, if any, of (a) over (b):

 

  (a) the amount in Table I Column 1 adjusted for early retirement for a benefit
commencing at the determination date

 

  (b) the sum of the amounts in Table I Columns 2 and 3, brought forward from
12/31/04 with interest to the determination date using the interest credit
defined in J.6. of the NSTAR Pension Plan and converted to a single-life annuity
using the NSTAR Pension Plan annuity conversion factors in effect at 12/31/04
for a benefit commencing at the determination date, and the amount in Table I
Column 6 adjusted for early retirement for a benefit commencing at the
determination date.

 

2. 409A Grandfathered Lump Sum: greater of (i) and (ii) defined below.

 

  (i) The excess, if any, of (a) over (b):

 

  (a) the amount in 1.(i)(a) above multiplied by the present value factor at
12/31/04

 

  (b) the sum of the amounts in Table I Columns 2 and 3, and the amount in Table
I Column 6 adjusted for early retirement for a benefit commencing 12/31/04
multiplied by the present value factor at 12/31/04.

 

  (ii) The excess, if any, of (a) over (b):

 

  (a) the amount in 1.(ii)(a) above multiplied by the present value factor at
the determination date

 

B-1



--------------------------------------------------------------------------------

  (b) the sum of the amounts in Table I Columns 2 and 3, brought forward from
12/31/04 with interest to the determination date using the interest credit
defined in J.6. of the NSTAR Pension Plan, and the amount in Table I Column 6
adjusted for early retirement for a benefit commencing at the determination date
multiplied by the present value factor at the determination date.

The determination date is the first day of the month following the date the
Participant ceases to be an employee of the Company and its affiliates.

The early retirement adjustment and present value factor applicable to the
amount in Table I Column 6 is as defined under the NSTAR Pension Plan. For all
other references in this Appendix, present value factors are determined using
reasonable interest and mortality assumptions selected by the RC for use at the
date of the Participant’s date of determination.

 

B-2



--------------------------------------------------------------------------------

APPENDIX B

Table I

 

     12/31/04
Accrued/Vested
Target Benefit(1)     12/31/04
Accrued/Vested Lump Sum
Benefit, Payable 12/31/04    12/31/04
Accrued/Vested Annuity
Benefit, Payable 12/31/04(2)   

12/31/04

Accrued/Vested

Pension Plan
Supplemental
Benefit(3)

     Pension Plan
PEP    Excess Plan    Pension Plan
PEP    Excess Plan   

Participant Name

   Column 1     Column 2    Column 3    Column 4    Column 5    Column 6

Horan, Douglas

   $ 376,795     $ 427,579    $ 960,821    $ 43,943    $ 98,745    $ 82,968

Lubbock, Geoffrey

     N/A (4)     520,523      146,341      51,166      14,385      0

May, Thomas

     1,056,239       603,048      4,459,730      60,043      444,037      79,380

Weafer Jr, Robert

     163,898       796,277      0      79,002      0      57,204

 

(1)

As defined in Section 4(a)(A) or Section 4(b) as applicable before applying any
early retirement reduction factor for a benefit commencing before full
retirement age, and before reduction for the annuity benefit from the NSTAR
Pension Plan and NSTAR Excess Benefit Plan.

 

(2)

Determined by converting the amounts in Columns 2 and 3, to an annual
single-life annuity using the NSTAR Pension Plan annuity conversion factors as
in effect at 12/31/04 for a benefit commencing 12/31/04.

 

(3)

As defined in Appendix I of the NSTAR Pension Plan before applying any early
retirement reduction factor for a benefit commencing before Normal Retirement
Date using the NSTAR Pension Plan factors.

 

(4)

G. Lubbock has a 12/31/04 Accrued/Vested Target Benefit. However, the SERP
accrued benefit is $0 because the NSTAR Pension Plan and NSTAR Excess Benefit
Plan benefits exceed the Target.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan, which consists of the 409A
Plan and the Grandfathered Plan, to be executed by its officer hereunto duly
authorized this 24th day of December, 2008.

 

NSTAR By:   /s/ THOMAS J. MAY